Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Response to Amendment and Arguments
The Amendment filed 03/30/2021 has been entered. Claims 1-2 and 4-20 are currently pending in this application. 
Applicant’s arguments, see Pages 9-12, filed 07/23/2015, with respect to the rejection(s) of claim(s) 1-2, 4-6 and 8-20 have been considered but they are not persuasive. Applicant states "…Kong fails to disclose at least the following features recited in claims 1 and 17, as amended: a second spacer is disposed directly on the first spacer; the first spacer and the second spacer have different widths; and side surfaces of the first and second spacers are coplanar with each other in a first direction perpendicular to a top surface of the first substrate and both directly contact the connecting pad…". Examiner respectfully disagrees. The language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. With broadest reasonable interpretation, as stated with details in the rejection of claim 1 above, Kong et al. teaches that a first spacer (165 in Fig. 6-7, [0082, 0100]) disposed on the connection pad (150 in Fig. 6-7, [0097-0103]) and exposing part (Fig. 6-7) of the connection pad (150 in Fig. 6-7, [0097-0103]); a second spacer (the portions of 160 under 165 and 
Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.
Claim Objections
Claims 11, 15, 17 and 19 are objected to because of the following informalities:  
In claim 11, lines 1-4, "The display device of claim 2, further comprising a second spacer disposed on the first spacer, wherein a side surface of the second spacer is aligned with the side surfaces of the first and second substrates in the first direction" should read - - The display device of claim 2, wherein a side surface of the second spacer is aligned with the side surfaces of the first and second substrates in the first direction- -.
In claim 15, line 3, and claim 17, lines 23-24, "a first direction" should read - - the first direction - -.
In claim 15, lines 3-4, and claim 17, lines 23-24, "a top surface of the first substrate" should read - - the top surface of the first substrate - -.
In claim 19, line 5, "the spacer" should read - - the first spacer - -.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (US 2017/0082900, 1st interpretation).
Regarding claim 1, Kong et al. teaches a display device (Fig. 1 and 6-7, [0005-0017, 0097-0103]) comprising: 
a first substrate (110 in Fig. 6-7, [0097, 0078]); 
a second substrate (120 in Fig. 6-7, [0097, 0078]) facing the first substrate (110 in Fig. 6-7, [0097, 0078]); 
a connection pad (150 in Fig. 6-7, [0097-0103]) disposed on the first substrate (110 in Fig. 6-7, [0097, 0078]); 
a first spacer (165 in Fig. 6-7, [0082, 0100]) disposed on the connection pad (150 in Fig. 6-7, [0097-0103]) and exposing part (Fig. 6-7) of the connection pad (150 in Fig. 6-7, [0097-0103]); and 
a connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) disposed on side surfaces (Fig. 6-7) of the first and second substrates (110 and 120 in Fig. 6-7, [0097, 0078]), the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) contacting (Fig. 6-7) the connection pad (150 in Fig. 6-7, [0097-0103]),
wherein: 
the connection pad (150 in Fig. 6-7, [0097-0103]) comprises a first surface (the bottom surface of 150 in Fig. 7) facing the first substrate (110 in Fig. 6-7, [0097, 0078]), a second surface (the top surface of 150 in Fig. 7) opposite to the first surface (the bottom surface of 150 in Fig. 7), a first side surface (the left side surface of 150 in Fig. 7) between the first surface (the bottom surface of 150 in Fig. 7) and the second surface (the top surface of 150 in Fig. 7), and a second side surface (the right side surface of 150 in Fig. 7) opposite to the first side surface (the left side surface of 150 in Fig. 7); 
the first side surface (the left side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) is disposed below (Fig. 7) the first spacer (165 in Fig. 6-7, [0082, 0100]) and overlaps (Fig. 7) the first spacer (165 in Fig. 6-7, [0082, 0100]);
the second side surface (the right side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) directly contacts (Fig. 7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]); 
a second spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7, the 165 and the portions of 160 under 165 and corresponding to B in Picture 2 are spacers between 120 and 150 in Fig. 6-7, which is similar to the case that the 165 is the spacer between 120 and 130 in Fig. 3-4) is disposed directly on (Fig. 6) the first spacer (165 in Fig. 6-7, [0082, 0100]); 
the first spacer (165 in Fig. 6-7, [0082, 0100]) and the second spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7) have different widths (Picture 2, Fig. 7); and 


    PNG
    media_image1.png
    222
    399
    media_image1.png
    Greyscale

Picture 2 (From Fig. 7 of Kong et al., US 2017/0082900)

Regarding claim 17, Kong et al. teaches a display device (Fig. 1 and 6-7, [0005-0017, 0097-0103]) comprising: 
a first substrate (110 in Fig. 6-7, [0097, 0078]); 
a second substrate (120 in Fig. 6-7, [0097, 0078]) facing the first substrate (110 in Fig. 6-7, [0097, 0078]); 
a first spacer (165 in Fig. 6-7, [0082, 0100]) disposed along (Fig. 6-7) edge areas (Fig. 6-7) of the first and second substrates (Fig. 6-7); 
a recess part (the recess corresponding to 185 in Fig. 6-7) disposed between a side surface of the first substrate (the right side surfaces of 110 in Fig. 7) and a side surface of the second substrate (the right side surfaces of 120 in Fig. 7); 

a connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) contacting the connection pad (150 in Fig. 6-7, [0097-0103]) inside the recess part (the recess corresponding to 185 in Fig. 6-7), 
wherein: 
the side surface of the first substrate (the right side surfaces of 110 in Fig. 7) and the side surface of the second substrate (the right side surfaces of 120 in Fig. 7) are aligned with each other (Fig. 7) in a first direction (the vertical direction in Fig. 7) which is perpendicular to (Fig. 7) a top surface of the first substrate and a top surface of the second substrate (the top surfaces of 110 and 120 in Fig. 7); 
the first spacer (165 in Fig. 6-7, [0082, 0100]) is spaced apart (Fig. 7) from the first substrate and the second substrate (110 and 120 in Fig. 7) by a first distance (the horizontal distance from the right side surface of 110/120 to the right side surface of 160/165 in Fig. 7) in a direction (Fig. 7) toward inner sides (Fig. 7) of the first and second substrates (110 and 120 in Fig. 7); 
the connection pad (150 in Fig. 6-7, [0097-0103]) comprises a first surface (the bottom surface of 150 in Fig. 7) facing the first substrate (110 in Fig. 6-7, [0097, 0078]), a second surface (the top surface of 150 in Fig. 7) opposite to the first surface (the bottom surface of 150 in Fig. 7), a first side surface (the left side surface of 150 in Fig. 7) between the first surface (the bottom surface of 150 in Fig. 7) and the second surface (the top surface of 150 in Fig. 7), and a second side surface (the right side surface of 150 in Fig. 7) opposite to the first side surface (the left side surface of 150 in Fig. 7); 
the first side surface (the left side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) is disposed below (Fig. 7) the first spacer (165 in Fig. 6-7, [0082, 0100]) and overlaps (Fig. 7) the first spacer (165 in Fig. 6-7, [0082, 0100]);
the second side surface (the right side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) directly contacts (Fig. 7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]); 

the first spacer (165 in Fig. 6-7, [0082, 0100]) and the second spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7) have different widths (Picture 2, Fig. 7); and 
side surfaces (the right side surfaces of 165 and 160 in Fig. 6-7) of the first (165 in Fig. 6-7, [0082, 0100]) and second (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7) spacers are coplanar with each other (Fig. 6-7) in the first direction (the vertical direction in Fig, 7) perpendicular to (Fig. 6-7) the top surface (Fig. 6-7) of the first substrate (110 in Fig. 6-7, [0097, 0078]) and both directly contact (Fig. 6-7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]).

Regarding claims 2, 11, 15-16 and 18-19, Kong et al. (1st interpretation) also teaches the following elements:
(Claim 2) the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) are aligned with each other (Fig. 7) in the first direction (the vertical direction in Fig. 7) which is perpendicular to (Fig. 7) the top surface of the first substrate and a top surface of the second substrate (the top surfaces of 110 and 120 in Fig. 7); and the first spacer (165 in Fig. 6-7, [0082, 0100]) is spaced apart (Fig. 7) from the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) by a first distance (the horizontal distance from the right side surface of 110/120 to the right side surface of 165 in Fig. 7) in a direction (Fig. 7) toward inner sides (Fig. 7) of the first and second substrates (110 and 120 in Fig. 7).
(Claim 11) a side surface of the second spacer (the right side surface of 160 in Fig. 7) is aligned with (the right side surface of 160 is aligned with the right side surface of 120 through 180 in Fig. 7 even they are not aligned in line with each other in the vertical direction in Fig. 7) the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) in the first direction (the vertical direction in Fig. 7).
(Claim 15) the side surface of the second substrate (the right side surface of 120 in Fig. 7) and a side surface of the first spacer (the right side surface of 165 in Fig. 7) are aligned with each other (the right side surface of 165 is aligned with the right side surface of 120 through 180 in Fig. 7 even they are not aligned in line with each other in the vertical direction in Fig. 7) in the first direction (the vertical direction in Fig. 7) which is perpendicular to (Fig. 7) the top surface of the first substrate and a top surface of the second substrate (the top surfaces of 110 and 120 in Fig. 7); and the side surface of the first substrate (the right side surface of 110 in Fig. 7) and the second side surface of the connection pad (the right side surface of 150 in Fig. 7) are aligned with each other (Fig. 7) in the first direction (the vertical direction in Fig. 7) and the side surface of the first substrate (the right side surface of 110 in Fig. 7) and the second side surface of the connection pad (the right side surface of 150 in Fig. 7) are spaced apart from the second substrate (120 in Fig. 6-7, [0097, 0078]) and the first spacer (165 in Fig. 6-7, [0082, 0100]) by a first distance (the horizontal distance from point A to the right side surface of 110 and 150 in Picture 2) in a direction (the horizontal direction toward right in Fig. 7 and Picture 2) toward outer sides (Fig. 7 and Picture 2) of the second substrate (120 in Fig. 6-7, [0097, 0078]) and the first spacer (165 in Fig. 6-7, [0082, 0100]).
(Claim 16) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) contacts (Fig. 7) the side surface of the first substrate (the right side surface of 110 in Fig. 7), the second surface of the connection pad (the right side surface of 150 in Fig. 7), the side surface of the first spacer (the 
(Claim 18) a width (Fig. 7) of the recess part (the recess corresponding to 185 in Fig. 6-7) is the same (Fig. 7) as the first distance (the horizontal distance from the right side surface of 110/120 to the right side surface of 160/165 in Fig. 7).
(Claim 19) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) includes a first portion (183 in Fig. 7, [0102]) which contacts (Fig. 7, [0102]) the second side surface of the connection pad (the right side surface of 150 in Fig. 7), the side surface of the first substrate (the right side surfaces of 110 in Fig. 7) and the side surface of the second substrate (the right side surfaces of 120 in Fig. 7), and a second portion (185 in Fig. 7, [0102]) which is disposed in the recess part (the recess corresponding to 185 in Fig. 6-7) and contacts (Fig. 7, [0102]) each of the second surface of the connection pad (the top surface of 150 in Fig. 7) and a side surface of the first spacer (the right side surface of 165 in Fig. 7).

Claims 1-2, 4-6, 13-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (US 2017/0082900, 2nd interpretation).
Regarding claim 1, Kong et al. teaches a display device (Fig. 1 and 6-7, [0005-0017, 0097-0103]) comprising: 
a first substrate (110 in Fig. 6-7, [0097, 0078]); 
a second substrate (120 in Fig. 6-7, [0097, 0078]) facing the first substrate (110 in Fig. 6-7, [0097, 0078]); 
a connection pad (150 in Fig. 6-7, [0097-0103]) disposed on the first substrate (110 in Fig. 6-7, [0097, 0078]); 
a first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7, the 165 and the portions of 160 under 165 and corresponding to B in Picture 2 are spacers between 120 and 150 in Fig. 6-7, which is similar to the case that the 165 is the spacer between 120 and 130 in Fig. 3-4) disposed on the connection pad (150 in Fig. 6-7, [0097-0103]) and exposing part (Fig. 6-7) of the connection pad (150 in Fig. 6-7, [0097-0103]); and 
a connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) disposed on side surfaces (Fig. 6-7) of the first and second substrates (110 and 120 in Fig. 6-7, [0097, 0078]), the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) contacting (Fig. 6-7) the connection pad (150 in Fig. 6-7, [0097-0103]),
wherein: 
the connection pad (150 in Fig. 6-7, [0097-0103]) comprises a first surface (the bottom surface of 150 in Fig. 7) facing the first substrate (110 in Fig. 6-7, [0097, 0078]), a second surface (the top surface of 150 in Fig. 7) opposite to the first surface (the bottom surface of 150 in Fig. 7), a first side surface (the left side surface of 150 in Fig. 7) between the first surface (the bottom surface of 150 in Fig. 7) and the second surface (the top surface of 150 in Fig. 7), and a second side surface (the right side surface of 150 in Fig. 7) opposite to the first side surface (the left side surface of 150 in Fig. 7); 
the first side surface (the left side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) is disposed below (Fig. 7) the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7) and overlaps (Fig. 7) the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7);
the second side surface (the right side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) directly contacts (Fig. 7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]); 
a second spacer (165 in Fig. 6-7) is disposed directly on (Fig. 6) the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7); 

side surfaces (the right side surfaces of 165 and 160 in Fig. 6-7) of the first and second spacers (Fig. 6-7) are coplanar with each other (Fig. 6-7) in a first direction (the vertical direction in Fig, 7) perpendicular to (Fig. 6-7) a top surface (Fig. 6-7) of the first substrate (110 in Fig. 6-7, [0097, 0078]) and both directly contact (Fig. 6-7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]).

    PNG
    media_image1.png
    222
    399
    media_image1.png
    Greyscale

Picture 2 (From Fig. 7 of Kong et al., US 2017/0082900)

Regarding claim 17, Kong et al. teaches a display device (Fig. 1 and 6-7, [0005-0017, 0097-0103]) comprising: 
a first substrate (110 in Fig. 6-7, [0097, 0078]); 
a second substrate (120 in Fig. 6-7, [0097, 0078]) facing the first substrate (110 in Fig. 6-7, [0097, 0078]); 
a first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7, the 165 and the portions of 160 under 165 and corresponding to B in Picture 2 are spacers between 120 and 150 in Fig. 6-7, which is similar to the case that the 165 is the spacer between 120 and 130 in Fig. 3-4) disposed along (Fig. 6-7) edge areas (Fig. 6-7) of the first and second substrates (Fig. 6-7); 

a connection pad (150 in Fig. 6-7, [0097-0103]) disposed on the first substrate (110 in Fig. 6-7, [0097, 0078]) and exposed by the recess part (the recess corresponding to 185 in Fig. 6-7); and 
a connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) contacting the connection pad (150 in Fig. 6-7, [0097-0103]) inside the recess part (the recess corresponding to 185 in Fig. 6-7), 
wherein: 
the side surface of the first substrate (the right side surfaces of 110 in Fig. 7) and the side surface of the second substrate (the right side surfaces of 120 in Fig. 7) are aligned with each other (Fig. 7) in a first direction (the vertical direction in Fig. 7) which is perpendicular to (Fig. 7) a top surface of the first substrate and a top surface of the second substrate (the top surfaces of 110 and 120 in Fig. 7); 
the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7) is spaced apart (Fig. 7) from the first substrate and the second substrate (110 and 120 in Fig. 7) by a first distance (the horizontal distance from the right side surface of 110/120 to the right side surface of 160 in Fig. 7) in a direction (Fig. 7) toward inner sides (Fig. 7) of the first and second substrates (110 and 120 in Fig. 7); 
the connection pad (150 in Fig. 6-7, [0097-0103]) comprises a first surface (the bottom surface of 150 in Fig. 7) facing the first substrate (110 in Fig. 6-7, [0097, 0078]), a second surface (the top surface of 150 in Fig. 7) opposite to the first surface (the bottom surface of 150 in Fig. 7), a first side surface (the left side surface of 150 in Fig. 7) between the first surface (the bottom surface of 150 in Fig. 7) and the second surface (the top surface of 150 in Fig. 7), and a second side surface (the right side surface of 150 in Fig. 7) opposite to the first side surface (the left side surface of 150 in Fig. 7); 

the second side surface (the right side surface of 150 in Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) directly contacts (Fig. 7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]); 
a second spacer (165 in Fig. 6-7) is disposed directly on (Fig. 6) the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7); 
the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7) and the second spacer (165 in Fig. 6-7) have different widths (Picture 2, Fig. 7); and 
side surfaces (the right side surfaces of 165 and 160 in Fig. 6-7) of the first and second spacers (Fig. 6-7) are coplanar with each other (Fig. 6-7) in the first direction (the vertical direction in Fig, 7) perpendicular to (Fig. 6-7) the top surface (Fig. 6-7) of the first substrate (110 in Fig. 6-7, [0097, 0078]) and both directly contact (Fig. 6-7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]).

Regarding claims 2, 4-6, 13-14 and 18-19, Kong et al. (2nd interpretation) also teaches the following elements:
(Claim 2) the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) are aligned with each other (Fig. 7) in the first direction (the vertical direction in Fig. 7) which is perpendicular to (Fig. 7) the top surface of the first substrate and a top surface of the second substrate (the top surfaces of 110 and 120 in Fig. 7); and the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7) is spaced apart (Fig. 7) from the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) by a first distance (the horizontal distance from the right side surface of 110/120 to the 
(Claim 4) a first portion of a top surface (the left portion of the top surface of 150 in Picture 2, Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) contacts (Picture 2, Fig. 7) the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7); and a second portion of the top surface (the right portion of the top surface of 150 in Picture 2, Fig. 7) of the connection pad (150 in Fig. 6-7, [0097-0103]) contacts (Picture 2, Fig. 7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]).
(Claim 5) the second side surface of the connection pad (the right side surface of 150 in Fig. 7) is aligned with (Fig. 7) the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) in the first direction (the vertical direction in Fig. 7).
(Claim 6) a connection wire (130 in Fig. 6 and 7, [0098]) disposed between the first substrate (110 in Fig. 6-7, [0097, 0078]) and the connection pad (150 in Fig. 6-7, [0097-0103]); and an insulating layer (168 in Fig. 6-7, [0099]) disposed between the connection wire (130 in Fig. 6 and 7, [0098]) and the connection pad (150 in Fig. 6-7, [0097-0103]), wherein the insulating layer (168 in Fig. 6-7, [0099]) includes a contact hole (the hole of 168 corresponding to 162 in Fig. 7) which exposes the connection wire (130 in Fig. 6 and 7, [0098]).
(Claim 13) the connection pad (150 in Fig. 6-7, [0097-0103]) includes a body part (the left portion of 150 covered by 165 in Fig. 7) and a tail part (the right portion of 150 covered by 185 in Fig. 7) which protrudes (Fig. 6-7) from the body part (the left portion of 150 covered by 165 in Fig. 7); the body part (the left portion of 150 covered by 165 in Fig. 7) contacts (Fig. 6-7) the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7); and the tail part (the right portion of 150 covered by 185 in Fig. 7) contacts (Fig. 7) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]).
(Claim 14) a width (Fig. 7) of the tail part (the right portion of 150 covered by 185 in Fig. 7) is the same (Fig. 7) as the first distance (the horizontal distance from the right side surface of 110/120 to the right side surface of 160/165 in Fig. 7).
(Claim 18) a width (Fig. 7) of the recess part (the recess corresponding to 185 in Fig. 6-7) is the same (Fig. 7) as the first distance (the horizontal distance from the right side surface of 110/120 to the right side surface of 160/165 in Fig. 7).
(Claim 19) the connecting pad (180 in Fig. 6-7, [0084, 0101-0103]) includes a first portion (183 in Fig. 7, [0102]) which contacts (Fig. 7, [0102]) the second side surface of the connection pad (the right side surface of 150 in Fig. 7), the side surface of the first substrate (the right side surfaces of 110 in Fig. 7) and the side surface of the second substrate (the right side surfaces of 120 in Fig. 7), and a second portion (185 in Fig. 7, [0102]) which is disposed in the recess part (the recess corresponding to 185 in Fig. 6-7) and contacts (Fig. 7, [0102]) each of the second surface of the connection pad (the top surface of 150 in Fig. 7) and a side surface of the first spacer (the right side surface of the portions of 160 under 165 and corresponding to B in Picture 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (1st interpretation) as applied to claim 2 above, and in view of Ishikawa et al. (US 2015/0029432).
Regarding claims 8 and 9, Kong et al. also teaches that the first spacer (165 in Fig. 6-7, [0082, 0100]) is a sealant (165 in Fig. 6-7, [0082, 0100]) spaced apart (Fig. 7) from the side surfaces of the first and second substrates (the right side surfaces of 110 and 120 in Fig. 7) by the first distance (the horizontal distance from the right side surface of 165 to the right side surface of 110/120 in Fig. 7). Kong et al. does not explicitly point out that that the first distance is 1 μm to 153 μm; and the first distance is less than a width of the first spacer.
Ishikawa et al. teaches that 9Fig. 1-3, [0029-0034]) a sealant (30 in Fig. 2-3) spaced apart (Fig. 2-3) from the side surfaces of the first and second substrates (the left side surfaces of 10 and 20 in Fig. 2) by the first distance (wp in Fig. 2-3, [0034], wp=100μm), the first distance (wp in Fig. 2-3, [0034], wp=100μm) is 1 μm to 153 μm (MPEP 2131.03 I.); and the first distance (wp in Fig. 2-3, [0034], wp=100μm) is less than (Fig. 2-3, [0032-0034]) a width of the sealant (the width of 30 in Fig. 2-3, [0032-0034], since the width of sealant is greater than three times wf2 and wf2 is 50μm, the width of sealant is greater than 150μm). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a sealant spaced apart from the side surfaces of the first and second substrates by the first distance, the first distance is 1 μm to 153 μm; and the first distance is less than a width of the first spacer as taught by Ishikawa et al. for the system of Kong et al. such that the first distance of the system of Kong et al. is 1 μm to 153 μm; and the first distance is less than a width of the first spacer of the system of Kong et al. since this would help to achieve a liquid crystal display device with little gap variation in the seal portion and with high reliability of the seal portion (Ishikawa et al., [0022]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (1st interpretation) as applied to claim 2 above, and in view of Chen et al. (US 2006/0132696).
Regarding claim 10, Kong et al. also teaches that the first spacer (165 in Fig. 6-7, [0082, 0100]) is a sealant (165 in Fig. 6-7, [0082, 0100]). Kong et al. does not teach that the first spacer includes a blue colorant.
Chen et al. teaches that a first spacer being a sealant (204/304 in Fig. 2A and 2A, [0023, 0025]) includes a blue colorant ([0023, 0025]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above structures as taught by Chen et al. for the system of Kong et al. such that the first spacer of the system of Kong et al. includes a blue colorant since this would help to provide sealant which is easy for inspection (Chen et al., [0011, 0023, 0025]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (1st interpretation) as applied to claim 2 above, and in view of Nagasawa (US 2018/0088405).
Regarding claim 12, Kong et al. does not teach that a black matrix disposed between the second spacer and the second substrate; and an overcoat layer disposed between the black matrix and the second spacer, wherein side surfaces of the black matrix and the overcoat layer are aligned with the side surfaces of the first and second substrates in the first direction.
Nagasawa teaches that a black matrix (BM in Fig. 3, [0037]) disposed between a second spacer (the portions of 14 overlapping with SL in Fig. 3, [0047]) and the second substrate (20 in Fig. 3, [0062]); and an overcoat layer (OC in Fig. 3, [0037]) disposed between the black matrix (BM in Fig. 3, [0037]) and the second spacer (the portions of 14 overlapping with SL in Fig. 3, [0047]), wherein side surfaces (Fig. 3) of the black matrix (BM in Fig. 3, [0037]) and the overcoat layer (OC in Fig. 3, [0037, 0041]) are aligned with (Fig. 3) the side surfaces (Fig. 3) of the first and second substrates (10 and 20 in Fig. 3) in the first direction (the direction Z in Fig. 3).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (2nd interpretation) as applied to claim 19 above, and in view of Chen et al. (US 2006/0132696).
Regarding claim 20, Kong et al. also teaches that the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7) is disposed between (Fig. 6-7) the second spacer (165 in Fig. 6-7) and the first substrate (110 in Fig. 6-7, [0097, 0078]); the second spacer (165 in Fig. 6-7) is disposed between the first spacer (the portions of 160 under 165 and corresponding to B in Picture 2, Fig. 6-7) and the second substrate (120 in Fig. 6-7, [0097, 0078]). Kong et al. also teaches the second spacer (165 in Fig. 6-7, [0082, 0100]) is a sealant (165 in Fig. 6-7, [0082, 0100]). Kong et al. does not teach that the second spacer includes a blue colorant.
Chen et al. teaches that a first spacer being a sealant (204/304 in Fig. 2A and 2A, [0023, 0025]) includes a blue colorant ([0023, 0025]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above structures as taught by Chen et al. for the system of Kong et al. such that the second spacer of the system of Kong et al. includes a blue colorant since this would help to provide sealant which is easy for inspection (Chen et al., [0011, 0023, 0025]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claim7.
Regarding claim 7, none of the prior art discloses or suggests a display device recited in claim 6, wherein “the connection pad contacts the connection wire through the contact hole” in combination with and the other required elements of the claim.
The most relevant references, Kong et al. (US 2017/0082900), Choi et al. (US 2016/0377905), Bae (US 2017/0358602) and taken along or in combination, at least fails to disclose or suggest the claim limitation of “the connection pad contacts the connection wire through the contact hole” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871